DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 06/30/2020, and the Preliminary Amendment filed 08/20/2020 in which claims 1-20 are presented for examination, wherein claims 1, 10, 18 are recited in independent form. The present Application claims priority to PROVISIONAL application 62/869,834 with a filing date of 07/02/2019.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 10 and 18 the claim recites the limitation “generates a resource at a resource generation request for storing the data received by the communicator, determines whether the data received by the communicator are protection data, and when the data are 
Claims 5-7, 9, 12, 15-20 contain limitations contained within the characters ‘<’ and ‘>’ the meaning of said characters and the metes and bounds of the terms contained within are unclear and indefinite, wherein one of ordinary skill in the art at the time of filing would be unable to ascertain the meaning of the limitations. 
Claim 3 uses the term “as they stand” which renders the claim indefinite because it is unclear what storing data ‘as they stand’ requires. One of ordinary skill in the art at the time of filing would be unable to ascertain the meaning of the limitations ‘as they stand’ with respect to storing data. 

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20190043354 to Oluwafemi et al (hereinafter d1) in view of United States Patent Application Publication US-20170177683 to Koike et al (hereinafter d2). 
 Regarding claim 1, as to the limitations “A machine-to-machine (M2M) apparatus located in an M2M platform in an M2M system, the apparatus comprising: a communicator configured to transmit and receive a signal; and a processor configured to control the communicator, wherein the processor generates a resource at a resource generation request for administering data received by the communicator, generates a resource at a resource generation request for storing the data received by the communicator, determines whether the data received by the communicator are protection data, and when the data are determined as protection data, performs data processing for privacy protection” d1 discloses a system (see d1 Figs. 1-3) including at least a vehicle (i.e. M2M terminal) including at least elements to facilitate transmission and reception of signals and processor to control the device elements (see d1 Fig. 4 paras. 0051-0055; see also Fig. 6 para. 0068-0071), Service controller, edge network (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding data gathering, to incorporate the details of determining s whether the data received by the communicator are protection data, and when the data are determined as protection data as taught by d2.  One of ordinary skill in the art as of the effective filing date would be 
Regarding claim 2, as to the limitation “The M2M apparatus of claim 1, wherein the processor stores the processed data in a resource generated at the resource generation request for storing the data” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose string processed data (see d1 para. 0020).
Regarding claim 3, as to the limitation “The M2M apparatus of claim 1, wherein the processor stores the received data, as they stand, in the resource generated at the resource generation request for storing the data, and when a third-party entity requests the resource storing the received data, performs data processing” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose storing data, and request from a third party flowed by data processing (see d1 Fig. 6 para. 55-60).
Regarding claim 4, as to the limitation “The M2M apparatus of claim 1, wherein the communicator receives information comprising personal data protection laws to be applied to protection data and a data processing method” d1 in view of d2 disclose claim 1 as set forth 
Regarding claim 5, as to the limitation “he M2M apparatus of claim 1, wherein the resource generated at the resource generation request for administering the data is <container>” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also disclose generation of anonymized data (i.e. ‘container’) (see d1 para. 0040-0041).
Regarding claim 6, as to the limitation “The M2M apparatus of claim 1, wherein the resource generated at the resource generation request for storing the data is <contentInstance>” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also disclose generation of anonymized data (i.e. ‘contentInstance’) (see d1 para. 0040-0041).
Regarding claim 7, as to the limitation “The M2M apparatus of claim 1, wherein the resource generated at the resource generation request for administering the data comprises an attribute <privacyRegulation> configured to indicate personal data protection laws applied to protection data and an attribute <privacyProcessingRule> configured to indicate a data processing method” d1 in view of d2 disclose claim 6 as set forth above, d1 in view of d2 also discloses reception and application of personal data protection laws (i.e. privacyRegulation) (see d1 para. 0034) to data and application to the data (i.e. privacy processing rule) (see d1 para. 0034).
Regarding claim 8, as to the limitation “The M2M apparatus of claim 1, wherein the data processing method is one of pseudonymization and anonymization” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose pseudonymization and anonymization (see d1 para. 0040-0041).

Regarding claim 10, as to the limitations “n M2M terminal in an M2M system, the terminal comprising: a communicator configured to transmit and receive a signal; and a processor configured to control the communicator; wherein the processor generates data, determines personal data protection laws to be applied to protection data and a data processing method, requests generation of a resource required for administering the data, and requests generation of a resource for storing the generated data while transmitting the generated data” d1 discloses a system (see d1 Figs. 1-3) including at least a vehicle (i.e. M2M terminal) including at least elements to facilitate transmission and reception of signals and processor to control the device elements (see d1 Fig. 4 paras. 0051-0055; see also Fig. 6 para. 0068-0071), Service controller, edge network (i.e. M2M apparatus in a M2M platform) including elements to facilitate transmission and reception of signals and processor to control the device elements (see d1 Figs. 2-3 paras. 0051-0055; see also Fig. 6 paras. 0068-0071) wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding data gathering, to incorporate the details of determining s whether the data received by the communicator are protection data, and when the data are determined as protection data as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve privacy (see d2 para. 0233) 
Regarding claim 11, as to the limitation “The M2M terminal of claim 10, wherein, when requesting the generation of the resource required for administering the data, the processor transmits information comprising the determined personal data protection laws and the determined data processing method” d1 in view of d2 disclose claim 10 as set forth above, d1 in view of d2 also disclose reception and application of personal data protection laws (see d1 para. 0034).
Regarding claim 12, as to the limitation “The M2M terminal of claim 10, wherein the resource generated at the resource generation request for administering the data comprises an attribute <privacyRegulation> configured to indicate personal data protection laws to be applied to protection data and an attribute <privacyProcessingRule> configured to indicate a data processing method” d1 in view of d2 disclose claim 10 as set forth above, d1 in view of d2 also discloses reception and application of personal data protection laws (i.e. privacyRegulation) (see d1 para. 0034) to data and application to the data (i.e. privacy processing rule) (see d1 para. 0034).

Regarding claim 14, as to the limitation “The M2M terminal of claim 10, wherein the generated data are generated based on data collected from a sensor of the M2M terminal” d1 in view of d2 disclose claim 10 as set forth above, d1 in view of d2 also disclose data collected from a sensor (see d1 para. 0012). 
Regarding claim 15, as to the limitation “The M2M terminal of claim 10, wherein the resource generation request for administering the data comprises a request of generating a resource <container>” d1 in view of d2 disclose claim 10 as set forth above, d1 in view of d2 also disclose generation of anonymized data (i.e. ‘container’) (see d1 para. 0040-0041).
Regarding claim 16, as to the limitation “The M2M terminal of claim 10, wherein the resource generation request for storing the data comprises a request of generating a resource <contentInstance>” d1 in view of d2 disclose claim 10 as set forth above, d1 in view of d2 also disclose generation of anonymized data (i.e. ‘contentInstance’) (see d1 para. 0040-0041).
Regarding claim 17, as to the limitation “The M2M terminal of claim 12, wherein the resource generated at the resource generation request for administering the data further comprises: an attribute <privacyTechique> configured to indicate a detailed technique of the data processing method; an attribute <privacyBlock> configured to indicate a portion of the received data corresponding to protection data; an attribute <privacylndication> configured to indicate that personal data protection laws are to be applied to the received data; and an 
Regarding claim 18, as to the limitations “A method for operating an M2M apparatus located in an M2M platform in an M2M system, the method comprising: receiving a resource generation request for data administration; generating a resource for data administration at the resource generation request; receiving data and a resource generation request of storing the data; generating a resource for storing the data; and determining whether the received data are protection data, wherein the resource for storing the data is <container>” d1 discloses a system (see d1 Figs. 1-3) including at least a vehicle (i.e. M2M terminal) including at least elements to facilitate transmission and reception of signals and processor to control the device elements (see d1 Fig. 4 paras. 0051-0055; see also Fig. 6 para. 0068-0071), Service controller, edge network (i.e. M2M apparatus in a M2M platform) including elements to facilitate transmission and reception of signals and processor to control the device elements (see d1 Figs. 2-3 paras. 0051-0055; see also Fig. 6 paras. 0068-0071) wherein the system is applied to M2M communication (see d1 para. 0044) (i.e. M2M apparatus, terminal, platform etc.); wherein the devices are controlled to perform a method (see d1 para. 0045); wherein the method includes generation of anonymized data (i.e. a resources) based on a request received by the interface and storing the data (see d1 para. 0015-0021)and performing data processing for privacy protection (see d1 para. 0020, 0040-0041) d1 in view of d2 also disclose generation of anonymized data (i.e. ‘container’) (see d1 para. 0040-0041). However, d1 does not appear to 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding data gathering, to incorporate the details of determining s whether the data received by the communicator are protection data, and when the data are determined as protection data as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve privacy (see d2 para. 0233) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (data gathering) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of: improved privacy, without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 

Regarding claim 20, as to the limitation “he method of claim 18, further comprising: before the determining of whether the received data are protection data, storing the received data in the resource in which the data are to be stored; and when a request for the resource in which the data are to be stored is received from a third- party entity and the data are determined as protection data, performing data processing for privacy protection” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also disclose storing data, and request from a third party flowed by data processing (see d1 Fig. 6 para. 55-60).

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190333054 A1 to CONA; FRANK A et al. discloses verification a user's identity and qualifications and authentication of credentials associated with a user's digital identity on a trust network (where service providers involved in a transaction may be independent parties operating with limited trust), in which a pseudonymized transaction record may be created for that digital identity and stored in a shared ledger; identifying information for a user may 


US 20160323767 A1 to Abdullah; KHALID Ata Atiyah et al. discloses an apparatus configured to collect raw data from a plurality of wireless devices.  The raw data includes activity recorded when the wireless devices are at a selected topographic region.  The raw data is combined to produce aggregated data representative of the activities of the individual wireless devices.  Either the aggregated data or the raw data are selected for analysis depending on whether the raw data meets a threshold activity or subscriber density level.  The selected data are analyzed to identify activity patterns of users of the wireless devices.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643